Case 2:18-cv-10255-SJO-MRW Document 74-1 Filed 08/29/19 Page 1 of 6 Page ID #:761




                          EXHIBIT 1
   Case 2:18-cv-10255-SJO-MRW Document 74-1 Filed 08/29/19 Page 2 of 6 Page ID #:762




AUGUST 27


Faraday Future CEO is finally stepping down, reportedly in
restructuring into partnership
Fred Lambert - Aug. 27th 2019 11:50 am ET  @FredericLambert




                                      59 Comments         

Faraday Future CEO Jia Yueting is reportedly nally stepping down from his role at the electric vehicle
startup as part of a restructuring into a partnership.
   Case 2:18-cv-10255-SJO-MRW Document 74-1 Filed 08/29/19 Page 3 of 6 Page ID #:763




Ever since it came out of stealth mode, FF has been involved in controversy.

First, it was lawsuits from vendors. Later, it was executives departing and its CEO and founder, Jia Yueting,
seeing his fortune wiped out in China.

FF would often nd itself with low funds despite having raised hundreds of millions of dollars.

It seemed like the startup was nally out of the woods after a large Chinese holding company promised a
massive $2 billion investment in Faraday Future, but the relationship has proven to be extremely di cult.

The Chinese holding company, Evergrande, agreed to take a 45% stake in the company for $2 billion in
funding starting with “initial payments totaling $800m through early 2018, and the remaining $1.2 billion
over time.”

According to FF, the rm failed to make the additional payments and “tried to take control of the startup.”

They have reportedly been trying to prevent FF from seeking funding from other investors — leaving them
without funds.

This has triggered layoffs, furloughs, and more people leaving the startup throughout the fourth quarter.

Earlier this year, Faraday Future nally announced that it settled the dispute with the investor, but it
looked like it was too late. Most of its top executives had already left at that point, along with many key
engineers.

In April, the company obtained a $225 million bridge loan, but it wasn’t clear where that bridge led to.

Now Pandaily reports that the company is initiating a restructuring that will “likely” involve a partnership:

      “The company has stated on August 26 that it will likely restructure into a partnership with no
      additional details being offered. FF’s risk-taking CEO and founder is attempting to rectify both
      his personal debt and the company’s debt by setting up a trust fund to repay his creditors.”
   Case 2:18-cv-10255-SJO-MRW Document 74-1 Filed 08/29/19 Page 4 of 6 Page ID #:764
They also reported that Jia Yueting is going to step down as part of the restructuring and sell some of his
FF shares:

      “The fund will be nanced with Jia’s shares of FF which, following a future IPO, should net him
      and the company the funds needed to repay the mountains of debt. Jia has stated that he will
      take on the full responsibilities of paying back his debts.”

More details about a joint-venture partnership are expected to be announced.

Electrek’s Take

I’ve heard several terrible stories from former employees who described a complete lack of vision and
execution from YT.

Many of them blame FF’s failings on the CEO so it’s good news that he is nally stepping down, but I
doubt much will come of it.

I’ve defended Faraday Future quite a few times when they were being ridiculed because I thought they had
developed some pretty cool EV technology and they had some undeniable talent amongst their ranks.

But now a few years later, almost all that talent is gone and that technology is rapidly becoming outdated
as other companies actually bring new products to market.

I’d be surprised if FF ever ends up bringing something to market.


          Subscribe to Electrek on YouTube for exclusive videos and subscribe to the podcast.

         Review: 40 MPH Mantis electric scooter from uidfreeride
Case 2:18-cv-10255-SJO-MRW Document 74-1 Filed 08/29/19 Page 5 of 6 Page ID #:765

Guides
               Faraday Future
               Faraday Future is an electric vehicle startup based in California. It was founded and it is being
               primarily nanced by Chinese billionaire Jia Yueting.




About the Author
               Fred Lambert
                @FredericLambert
               Fred is the Editor in Chief and Main Writer at Electrek.

               You can send tips on Twitter (DMs open) or via email: fred@9to5mac.com

               Through Zalkon.com, you can check out Fred’s portfolio and get monthly green stock
               investment ideas.


Fred Lambert's favorite gear

               Zalkon Green Stock Ideas
               Get interesting investment ideas by Fred Lambert




               Tesla Referral Code
               Get 1,000 miles of free Supercharger when order a new Model 3, Model S, or Model X




Tesla Roadster completes rst orbit around the sun                    Cambridge startup claims breakthrough electric c
                                                                     batt...
  Case 2:18-cv-10255-SJO-MRW Document 74-1 Filed 08/29/19 Page 6 of 6 Page ID #:766



                                                     0 Ratings
                                                ★★★★★               0.0

59 Comments         Electrek                                                                          
                                                                                                      1   Login

 Recommend 3           t Tweet      f Share                                                         Sort by Best


          Rate and comment ★★★★★

           Join the discussion…

         LOG IN WITH
                                   OR SIGN UP WITH DISQUS ?


                                    Name




                                               Load more comments



✉ Subscribe d Add Disqus to your siteAdd DisqusAdd   🔒 Disqus' Privacy PolicyPrivacy PolicyPrivacy
